EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claim 3 under 35 U.S.C. under 112 (b) set forth in the Office Action from 12/08/2020 is withdrawn in response to Remarks/Amendments from 03/08/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-6 and 14-17 have been cancelled by Examiner as being drawn to non-elected (without traverse) invention (See Response to Election/Restriction requirement from 10/28/2020).
Claim 7 is rewritten as follows: 
Claim 7. The battery of claim [[3]] 1, wherein the W particles have a size of ~1nm
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 2009/0087362, US 2014/0113197, US 20070015048, US 20120187305 -fail to teach or suggest the following limitation: “the metal fluoride coating comprising W particles uniformly dispersed in an AlF3 matrix” in combination with remaining limitations of claim 1.

Allowed Claims
Claims 1, 2, 4, 7, 8, 9, 10, 11, 12 and 13 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727